PER CURIAM.
AFFIRMED. See J.B.P. v. Dep’t of Children & Families, 868 So.2d 1289, 1290 (Fla. 4th DCA 2004) (“Because the complete record is sufficient and enables us to review the final order of termination, even with only a single omnibus finding, we have elected not to reverse in this case. We caution the Judges in this District presiding over termination of parental rights cases, however, not to infer that the failure to make specific factual findings will always be harmless. In most eases-although not in this one-such findings are indispensable.”).
ORFINGER and EDWARDS, JJ., and JACOBUS, B.W., Senior Judge, concur.